Citation Nr: 0930318	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-07 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an increased rating for the service-
connected residuals of fracture of the left 3rd metatarsal 
with degenerative joint disease and mild hallux valgus, 
currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to October 
1971.

This case comes before the Board of Veterans' Appeals on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

The RO has denied a claim of service connection for 
depression on the merits, not having acknowledged a prior 
final December 1972 RO rating decision on the issue of 
service connection for a nervous condition.  That claim had 
been denied on the basis of no current disability shown.  The 
recent VA clinical records reflect a diagnosis of depression 
not otherwise specified (NOS), which had not been diagnosed 
or considered at the time of the December 1972 RO rating 
decision.  As such, the Board agrees with the RO's 
adjudication of the claim on the merits as it constitutes a 
new claim.  See Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. 
Cir. 2008).

In June 2005, the RO separately addressed, and denied, claims 
of service connection for depression and PTSD.  The Veteran 
was notified of this decision, and his appellate rights, by 
RO letter dated September 2005.  In an NOD received in 
September 2005, the Veteran argued that his current 
depression was "instigated" by entry into service and 
attributable to the "impact of boot camp" which was 
"overbearing to me."  Notably, the Veteran's failure to 
successfully complete boot camp appears to be the stressor 
productive of his alleged PTSD.  See Veteran's Stressor 
Statements received in April 2005 and September 2006.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veteran's Claims (Court) found 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  

Notably, the Clemons Court involved a situation where 
multiple diagnoses for a psychiatric disorder existed, where 
one of the underlying symptoms of these diagnoses was noted 
in service, and where no prior final VA decision had been 
made on any diagnosis.  In this context, the Court 
essentially held that the appellant (given his lay 
perspective) was reasonably requesting benefits for symptoms 
of a mental condition which should be broadly construed and 
adjudicated, however the condition was diagnosed.

However, the Clemons Court specifically noted limitations in 
its scope of claim rule when multiple diagnoses exist, and 
one of those diagnoses had been subject to a prior final 
denial.  For example, the Court cited the decision in Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996) which held that a 
claim for service connection for PTSD was separate from a 
claim for an increased rating for a different mental 
condition that was already service-connected.  The 
distinction being made that a prior final decision on a 
particular diagnosis had been reached, and the rules of 
finality under 38 U.S.C.A. § 7104 could not be simply 
abrogated.  In this situation, the separate diagnoses were 
properly considered separate claims.  

As the precise scope of the ruling in Clemons is not entirely 
clear in this situation, and the Veteran's ambiguously worded 
NOD encompassed the factual basis for his alleged PTSD 
theory, the Board gives a sympathetic reading to the 
Veteran's pro se statements and finds that the claim on 
appeal being pursued by the Veteran encompasses the issue of 
service connection for PTSD.  See Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

With respect to the merits of all the issues on appeal, the 
Veteran was awarded disability benefits from the Social 
Security Administration (SSA), although the basis for the 
award is unclear and it appears that the Veteran is no longer 
receiving benefits.  See VA clinical record dated January 
2007.  The possibility that SSA records could contain 
relevant evidence to the claims, particularly the TDIU claim, 
cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The 
case, therefore, must be remanded to obtain these records.  
38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA clinical 
records of treatment since January 2007.

2.  Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should 
also be documented, and any evidence 
received in response to this request 
should be associated with the claims 
folder.

3.  Upon completion of the above, and any 
other development deemed appropriate, 
readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
provide the Veteran and his representative 
a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

